NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0905n.06

                                            No. 11-3364
                                                                                        FILED
                                                                                    Aug 16, 2012
                                                                              LEONARD GREEN, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DAVID COOK,                            )
                                       )
      Plaintiff-Appellant,             )                  ON APPEAL FROM THE
                                       )                  UNITED STATES DISTRICT
v.                                     )                  COURT FOR THE SOUTHERN
                                       )                  DISTRICT OF OHIO
PRUDENTIAL INSURANCE                   )
COMPANY OF AMERICA,                    )
                                       )                          OPINION
      Defendant-Appellee.              )
_______________________________________)


Before: SUHRHEINRICH, MOORE, and CLAY, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant David Cook filed this

civil lawsuit seeking judicial review of Defendant-Appellee Prudential Insurance Company of

America’s (“Prudential”) decision to deny his application for long-term disability benefits. Although

the parties raised two timeliness issues in the proceedings below, the district court decided the case

on the merits, determining that Prudential’s decision was not arbitrary or capricious and granting

Prudential’s motion for judgment on the administrative record. Because substantial evidence

supports Prudential’s decision, we AFFIRM.

                                       I. BACKGROUND

       Cook began working as a telephone collector for Bank One in July 1991. Cook suffered

polio as a child and had a long history of muscle weakness, which doctors believed was attributable

at least in part to a condition known as post-polio syndrome. Cook also had a history of depression.
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


Around 2000, Cook began experiencing other medical problems, including increased muscle and

joint pain and edema, diabetes mellitus, and severe obstructive sleep apnea. Consistent with these

diagnoses, Cook’s medical records support a substantial number of physician visits, therapy sessions,

and referrals. In 2004, for example, a report from the Morrow County Hospital emergency

department reflects increased edema in Cook’s lower extremities. In December of that year, medical

records also indicated that Cook had reported experiencing dizziness, light-headedness, headaches,

and falls. Around August of 2005, Cook began experiencing “increasing pain with ambulation,”

Admin. Record (“A.R”) at 483 (Page ID #532), and, on June 9, 2006, Cook was referred to Dr. Erick

Arce, a neurologist, for further evaluation. Around that time, Cook also began consulting with

physicians concerning his sleep apnea, which one neurologist described as “profound.” Id. at 423

(Page ID #472). In conjunction with these assessments, the record is replete with diagnostic tests

and nerve-conduction studies, physician notes, and other documentation of Cook’s medical care.

       Cook first took disability leave as a result of these issues in early 2004, and received short-

term disability from Bank One through his return to work in July of that year. Cook, however, was

forced to stop working entirely on October 28, 2004, due to continuing medical problems. Bank One

resumed the short-term disability benefits, but notified Cook of its intent to stop making those

payments in December 2004.1

       Cook applied for Social Security disability benefits in February 2005. In the application,

Cook described his position as conducting computer-connected phone calls during which he


       1
         Cook separately challenged Bank One’s denial of short-term disability payments. That
litigation ultimately settled.

                                                 2
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


reviewed customer accounts and sought payment on outstanding balances. Cook estimated that the

job required approximately one hour of walking, a half hour of standing, and six-and-a-half hours

of sitting per day. The application also included letters from two of Cook’s treating physicians. In

one letter, neurologist Dr. J. Blake Kellum indicated that Cook had “a remote history of polio, which

has severely affected his lower extremities” and opined that Cook was “disabled from the standpoint

of any type of work that would involve the use of his lower extremities.” Id. at 474 (Page ID #523).

In the other letter, Dr. Paramvir Bains discussed Cook’s sleep apnea, post-polio syndrome, diabetes,

and hyperlipidemia, and stated that “compounded together,” the conditions “ma[d]e it extremely

difficult for Mr. Cook to work fulltime at this time.” Id. at 489 (Page ID #538). Dr. Bains noted

Cook’s self-reported inability “to remain in a seated position for more than 30 minutes at a time,

ambulate greater than 50’ without stopping at least once, and limited strength to his upper and lower

extremities,” and concluded that “Mr. Cook has significant medical conditions which limit his ability

to be fully employed at this time or in the near future.” Id.

       As part of the Social Security review, Cook also received medical evaluations from three

other medical professionals, all of which were included in the materials submitted to Prudential. On

April 25, 2005, Dr. William Schonberg, a psychologist, evaluated Cook’s mental status. Dr.

Schonberg concluded that Cook’s “mood seemed mildly depressed,” that Cook’s “mental ability to

maintain attention, concentration, persistence, and pace to perform simple repetitive tasks” was

“mildly to moderately impaired,” and that Cook’s “mental ability to withstand the stress and

pressures associated with day to day work activity” was also “moderately impaired.” Id. at 296–97



                                                  3
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


(Page ID #345–46). The report did not, however, recommend any restrictions on account of these

findings.

       The two other physicians conducted physical assessments. In the first assessment, dated July

8, 2005, Dr. Charles Derrow concluded that Cook was capable of performing sedentary work,

including frequently lifting objects of less than ten pounds, standing or walking less than two hours

per day, and sitting about six hours a day. The second assessment, dated February 7, 2006, resulted

in a similar finding. Specifically, Dr. Gary Hinzman concluded that Cook was “capable [of] working

at [a sedentary] level” and that the evidence “[did] not support” Cook’s inability to lift or carry or

Dr. Kellum’s statement that Cook was disabled. Id. at 350 (Page ID #399).

       A Functional Capacity Evaluation (“FCE”) conducted on February 20, 2007, conveyed a less

optimistic picture. The FCE presented Cook’s self-reported tolerances, which indicated that Cook

was able to sit for only thirty minutes at a time, stand for about five minutes at a time, and walk for

ten to fifteen minutes at a time. Id. at 381 (Page ID # 430). Upon completion of the testing, the

physical therapist determined that “[o]verall test findings, in combination with clinical observations,

identify Mr. Cook’s subjective reports of pain and associated disability to be both reasonable and

reliable.” Id. at 402 (Page ID #451). She further concluded that Cook’s “physical abilities did not

match up with the critical physical demands of [his] position” and that Cook “would not be safe to

return to this position at this time due to limited static/dynamic standing balance which decreases

his safety during functional mobility, lifting, pushing, and pulling tasks.” Id. at 461 (Page ID #510).

These work-capacity assessments, however, were based on an erroneous classification of Cook’s job



                                                   4
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


as involving the physical demands of “light” duty. Id.2 Both Cook’s self-reported description of his

position and the generic description used in Prudential’s denial letter, however, identify Cook’s

position as “sedentary,” which is a less demanding classification.

       On April 14, 2008, an administrative law judge (“ALJ”) determined that Cook had been

disabled since October 28, 2004. Although the ALJ did not find Cook to have an impairment or

combination of impairments that rendered him totally disabled, the ALJ determined that Cook’s

“residual functional capacity [was] diminished to sedentary work . . . that does not require more than

occasional climbing of ramps or stairs, more than occasional stooping, no climbing of ladders, ropes

or scaffolds, no balancing, no kneeling, no crouching and no crawling.” Id. at 161 (Page ID #210).

The ALJ also found that Cook’s “statements concerning the intensity, persistence and limiting effects

of [his] symptoms [were] generally credible.” Id. Because the ALJ concluded that Cook’s physical

limitations rendered him disabled from his work at Bank One and that there were no other jobs that

Cook was capable of performing, the ALJ issued a favorable disability determination.

       In addition to reviewing the materials in support of Cook’s Social Security disability claim,

Prudential also obtained reviews from two independent physicians. In the first, Dr. Leonid Topper,

a board-certified neurologist, opined that Cook had functional impairments beginning October 28,

2004, which limited Cook to no more than light work that required occasional lifting of up to 25

pounds and frequent lifting of 10 pounds, and that after June 9, 2006, Cook was “limited to sedentary



       2
         The FCE appears to have assumed that Cook’s job entailed lifting, carrying, pushing, and
pulling of twenty pounds for up to one third of a day, as well as the ability to stand and walk for up
to one third of a day.

                                                  5
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


full-time work.” Id. at 143 (Page ID #192). Dr. Topper concluded both that “[t]he evidence

supporting these restrictions and limitations consists of a clear documented history of infantile

poliomyelitis, complicated by several additional events” and that “the fact of slowly developing

motor weakness appears to be believable, and is supported by medical evidence.” Id. at 144 (Page

ID #193). Dr. Topper questioned Cook’s reports of chronic pain, but noted Cook’s “significant

weakness, with multiple falls, and abnormalities on EMG and nerve conduction studies.” Id. He

concluded that “further weakness” was the most likely disease progression and that “[n]o

improvement [was] likely.” Id. Dr. Stuart Gitlow, a board-certified psychiatrist, performed the

second evaluation. After noting that Cook had some history of depression but “did not meet Social

Security disability standards secondary to mental health disorders,” Dr. Gitlow concluded that “the

information provided for review does not support that restrictions or limitations are required from

psychological or cognitive symptoms.” Id. at 146 (Page ID #195).

       Prudential received Cook’s completed long-term disability (“LTD”) application on July 29,

2007.3 On January 12, 2009, Prudential issued a letter denying Cook’s final appeal and informing


       3
         Although there is some question whether Cook’s claim was timely filed, because we decide
the case on the merits, we do not reach the timeliness issue. Assuming a claim is timely, Prudential’s
LTD plan provides that a claimant becomes eligible for disability benefits when he or she (1) is
“unable to perform the material and substantial duties of [his or her] regular occupation due to
[the] sickness or injury” and (2) has “a 20% or more loss in [his or her] indexed monthly earnings
due to that sickness or injury.” A.R. at 1118 (Page ID #1167). “Material and substantial duties,”
in turn, refers to job responsibilities that “are normally required for the performance of [the
claimant’s] regular occupation” and “cannot be reasonably omitted or modified.” Id. In determining
the responsibilities of a claimant’s “regular occupation,” Prudential looks at the claimant’s
occupation “as it is normally performed instead of how the work tasks are performed for a specific
employer or at a specific location.” Id. To qualify for benefits, a claimant must have been
“continuously disabled” through the 182-day elimination period. Id. at 1119 (Page ID #1168).

                                                  6
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


Cook that it was denying his claim for long-term disability benefits.4 Relying largely on the external

physician reviewers, Prudential stated that Cook’s physical presentation of symptoms was “logical

and believable,” but that the record “[did] not indicate the presence of a psychiatric diagnosis, or

related restrictions/limitations.” Id. at 1029–30 (Page ID #1078–79). The letter further concluded

that “[b]ased on the medical records in file, Mr. Cook retained the capacity to perform his own

sedentary level occupation as a Telephone Collector from October 28, 2004 forward.” Id. at 1030

(Page ID # 1079). Although the letter noted the ALJ’s decision granting disability benefits, it

justified Prudential’s decision not to similarly grant benefits by stating simply that Social Security

requirements are different than those applied by the plan administrator.

       On May 27, 2009, Cook filed a complaint in federal court challenging Prudential’s decision.

The parties subsequently filed cross-motions for judgment on the administrative record. Finding

evidence in the record to support Prudential’s determination, the district court concluded that

Prudential’s decision was not arbitrary or capricious and granted judgment in its favor. Cook filed

this timely appeal.




       4
         Prudential’s letter noted that it was “not obligated to review Mr. Cook’s late filing,” but
stated that “in light of the substantial and complete medical history received, and in ignorance of any
binding decision between Bank One and Mr. Cook regarding his STD claim, a full medical review
was determined to be in the best interest of all parties.” A.R. at 1029 (Page ID # 1078).

                                                  7
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


                                     II. LAW & ANALYSIS

A. Standard of Review

       “We review de novo the decision of a district court granting judgment in an ERISA disability

benefit action based on an administrative record and apply the same legal standard as did the district

court.” Glenn v. MetLife, 461 F.3d 660, 665 (6th Cir. 2006) (citation omitted), aff’d, 554 U.S. 105

(2008). Although we also typically review the denial of benefits de novo, Marks v. Newcourt Credit

Group, Inc., 342 F.3d 444, 456 (6th Cir. 2003), the plan documents here, as both parties agree, grant

Prudential “the sole discretion to interpret the terms of the Group Contract, to make factual findings,

and to determine eligibility for benefits.” A.R. at 1140 (Page ID #1189). Accordingly, we review

Prudential’s decision only to determine if it was arbitrary or capricious. Bennett v. Kemper Nat’l

Servs., Inc., 514 F.3d 547, 552 (6th Cir. 2008). Where, as here, the plan administrator both decides

a claimant’s eligibility for benefits and pays them, we may consider the resulting potential for a

conflict of interest when determining whether the decision was arbitrary or capricious. Glenn, 461

F.3d at 666.5

       Although deferential, arbitrary-or-capricious review entails a full analysis of the

administrative record as it existed on January 12, 2009, when Prudential issued its final decision



       5
         In affirming our earlier opinion, the Supreme Court endorsed this approach, holding that a
plan administrator’s dual role as evaluator and payor of benefits claims is “one factor among many
that a reviewing judge must take into account” when reviewing a plan administrator’s denial of
benefits. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 116 (2008). The Court emphasized that the
significance of such a conflict must be determined on a case-by-case basis and concluded that our
opinion had appropriately weighed this factor in concert with other relevant factors in concluding
that the plan administrator had abused its discretion. Id. at 118.

                                                  8
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


denying Cook’s LTD claim. Moon v. Unum Provident Corp., 405 F.3d 373, 378 (6th Cir. 2005).

We “will uphold the administrator’s decision if it is the result of a deliberate, principled reasoning

process and if it is supported by substantial evidence.” Glenn, 461 F.3d at 666 (internal quotation

marks omitted). Accordingly, we must evaluate “the quality and quantity of the medical evidence

and the opinions on both sides of the issues,” McDonald v. Western–Southern Life Ins. Co., 347 F.3d

161, 172 (6th Cir. 2003), and decide “whether, in light of the administrative record as a whole, the

explanation for the decision to deny or terminate benefits is rational.” Moon, 405 F.3d at 381.

“When it is possible to offer a reasoned explanation, based on the evidence, for a particular outcome,

that outcome is not arbitrary or capricious.” Davis ex rel. Farmers Bank & Capital Trust Co. of

Frankfort, Ky v. Ky. Fin. Cos. Ret. Plan, 887 F.2d 689, 693 (6th Cir. 1989) (internal quotation marks

omitted), cert. denied, 495 U.S. 905 (1990); see also Moon, 405 F.3d at 379.

B. Cook’s LTD Claim

       As an initial matter, both parties devote substantial portions of their briefing to determining

whether Cook’s LTD claim and subsequent lawsuit were timely filed, and, if not, whether Cook is

entitled to equitable tolling in this case. Because these arguments present potentially complicated

and far-reaching issues and because the claim can more easily be decided on the merits, we assume

without deciding that Cook’s claims were timely and proceed to the merits of the case.

       Cook challenges Prudential’s merits decision on a number of bases. First, he contends that

Prudential’s reliance on the two independent medical reviewers was objectively unreasonable due

to bias, the deficient qualifications of Dr. Topper in particular, the absence of independently

conducted medical evaluations, and the exclusion of a few items from the files presented to the

                                                  9
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


independent reviewers. Cook further argues that Prudential failed to consider the characteristics of

his particular position at Bank One and whether he could perform the “essential functions” of his

position. Appellant Br. at 36. Finally, Cook argues that Prudential’s failure to consider other

evidence—such as the Social Security disability determination, the opinions of Cook’s treating

physicians, and the results of Cook’s latest FCE—provides further evidence of arbitrariness.

       We have recognized many of these factors as potentially indicative of arbitrary-or-capricious

decision making, and therefore consider each of Cook’s arguments in turn.

       1. The Independent Reviewers

       Cook challenges the validity of Prudential’s independent reviewers on numerous grounds.

Initially, Cook attempts to discredit Dr. Topper’s opinion, maintaining that Dr. Topper is both biased

due to his frequent consulting work for disability plan administrators and unqualified to render an

opinion about Cook’s post-polio syndrome.

       We have clearly recognized that an independent reviewing physician’s potential bias can be

a factor in determining whether the plan administrator’s decision was arbitrary or capricious. Moon,

405 F.3d at 381–82. This is due to the possibility that “a consultant engaged by a plan may have an

incentive to make a finding of not disabled.” Kalish v. Liberty Mut./Liberty Life Assurance Co., 419

F.3d 501, 508 (6th Cir. 2005) (internal quotation marks omitted) (indicating that potential for biased

evaluation factors into our analysis of “whether the plan administrator acted arbitrarily and

capriciously in deciding to credit the opinion of its paid, consulting physician.”).

       To support his allegations of bias, however, Cook offers no more than cursory statements that

lead only to the innocuous conclusion that Dr. Topper has been involved in other independent

                                                 10
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


medical reviews; they do not suggest that Dr. Topper had any tendency to decide cases against the

claimants. Under our precedents, such allegations are insufficient to render Prudential’s reliance on

Dr. Topper arbitrary or capricious. See id. (requiring statistical or other specific evidence to

conclude that a physician consistently gave opinions in favor of plan administrators); see also Elliott

v. Metro. Life Ins. Co., 473 F.3d 613, 620 (6th Cir. 2006) (remanding for further review in part

because the district court failed to consider bias arguments against a physician whose opinions had

been questioned in three prior federal cases). We therefore do not afford this argument any weight

here.

        The same is true regarding Cook’s claim that Dr. Topper is unqualified. Although Cook does

not contest Dr. Topper’s board certification in neurology, he faults Dr. Topper for having a pediatric

specialization. Cook, however, cites no authority in support of his proposition that this additional

specialization somehow renders Dr. Topper unqualified to review his case. Cf. Kansky v. Coca-Cola

Bottling Co., 492 F.3d 54, 60 (1st Cir. 2007) (concluding that a physician was not unqualified to

review a disability file purely on the basis that the physician had not specifically researched the

claimant’s particular condition). Furthermore, Cook’s assertion that Dr. Topper “misdiagnosed” his

condition as polio rather than post-polio syndrome is betrayed by a complete review of Dr. Topper’s

evaluation, which clearly has not confused the two.

        Cook next challenges the reliability of Prudential’s reviewers based on their failure to

conduct independent examinations. As with the issues above, failure to conduct such an examination

may contribute to a finding that the plan administrator’s decision was arbitrary or capricious.

Calvert v. Firstar Finance, Inc., 409 F.3d 286, 295 (6th Cir. 2005) (noting that the absence of a

                                                  11
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


physical examination “may, in some cases, raise questions about the thoroughness and accuracy of

the benefits determination”). Although reliance on a file review does not alone evidence arbitrary

or capricious decision making, id., if the physician fails “to describe the data he reviewed in reaching

his decision” or makes “credibility determinations concerning the patient’s subjective complaints

without the benefit of physical examination,” reliance on such opinions may tip the scale toward

unreliability. Smith v. Cont’l Cas. Co., 450 F.3d 253, 263 (6th Cir. 2006); see also Helfman v. GE

Group Life Assurance Co., 573 F.3d 383, 395–96 (6th Cir. 2009) (“[C]redibility determinations

made without the benefit of a physical examination support a conclusion that the decision was

arbitrary.”).

        Here, a few conclusions in the reviewers’ reports tend to support Cook’s argument that a

separate examination would have been the most appropriate course. For instance, at one point in his

report, Dr. Topper concluded that Cook’s subjective claims of chronic pain were “not supported.”

A.R. at 145 (Page ID #194). This is, in effect, a subjective credibility determination best made with

the assistance of an actual medical examination. Nevertheless, Dr. Topper’s remaining conclusions

were amply supported by the record. The only physician to have even suggested that Cook’s

subjective pain would prohibit any employment was Dr. Bains. The remaining evidence generally

supports the conclusion that Cook was both believable in his presentation of symptoms and that he

was objectively capable of performing sedentary work. The same is true with respect to Dr. Gitlow’s

conclusion that Cook’s depression did not support his disability claim. The record supports Cook’s

long-time depression, as well as other mild to moderate mental impairments. But, as the district



                                                  12
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


court correctly observed, nothing in the record suggests that Cook was disabled or otherwise limited

as a result of these findings.

        The existence of considerable objective evidence in support of Cook’s ability to perform

sedentary work distinguishes his case from others in which the absence of a medical exam carried

additional weight—for example, where consulting physicians concluded both without examination

and in the face of substantial contrary evidence that the claimant’s subjective symptoms were

unreliable. Cf. Morris v. Am. Elec. Power Long-Term Disability Plan, 399 F. App’x 978, 990 (6th

Cir. 2010) (unpublished opinion) (rejecting a similar argument after noting that the case did not

involve “a situation in which the reviewing psychiatrists and psychologists are flatly contradicting

the conclusions of those who examined the patient”). Given the record before us, we thus cannot

conclude that Prudential’s reliance on these file reviewers—even absent independent medical

exams—merits much weight in determining whether the final decision was arbitrary or capricious.

        Finally, Cook challenges Prudential’s determination on the basis that it provided Drs. Topper

and Gitlow with a “cherry-picked” record. Appellant Br. at 31. Under this circuit’s case law, when

a physician reviewer conducts a file review, “the plan administrator must provide [a reviewing

physician] with all letters from a claimant’s physician, which the file reviewer must consider.”

Helfman, 573 F.3d at 393; see also Glenn, 461 F.3d at 671 (indicating that the plan administrator’s

failure to provide two letters from the claimant’s treating physician was a consideration in the overall

evaluation of the plan administrator’s decision). In Spangler v. Lockheed Martin Energy Systems,

Inc., 313 F.3d 356, 362 (6th Cir. 2002), for example, we determined that the plan administrator’s

attempt to “cherry-pick[]” a file in which all but one of the physician reports supported a disability

                                                  13
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


finding “in the hopes of obtaining a favorable report from the vocational consultant” rendered the

denial of benefits arbitrary or capricious.

       Here, a few materials likewise appear to have been omitted, including the letter in which Dr.

Bains discussed his belief that Cook was completely disabled from full-time employment. Prudential

does not seem to challenge this point, and instead notes that the letters did not contain significant

objective evidence necessary for an accurate file review and that Prudential itself considered the

omitted evidence even if the file reviewers did not. Under our precedents, these arguments are

beside the point. Nevertheless, although Prudential’s omissions do weigh in Cook’s favor, they are

not alone enough to render Prudential’s decision arbitrary or capricious. “[T]he ultimate issue in an

ERISA denial of benefits case is not whether discrete acts by the plan administrator are arbitrary and

capricious but whether its ultimate decision denying benefits was arbitrary and capricious. For this,

we must examine [the plan administrator’s] decision in light of the administrative record.” Id.

Furthermore, “[t]his is not a situation, as in Spangler, where the plan administrator picked one

aberrant medical evaluation from the administrative record and provided it to a ‘neutral’ reviewer

for evaluation.” Schwalm v. Guardian Life Ins. Co. of Am., 626 F.3d 299, 311 (6th Cir. 2010)

(rejecting a similar claim of “cherry-picking”). Instead, the record as a whole supports the reviewers’

opinions, and, although we do not condone Prudential’s failure to provide its reviewers with Cook’s

complete file, we cannot conclude that this shortcoming is sufficient to overcome the substantial

evidence supporting Prudential’s decision.




                                                  14
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


       2. Prudential’s Analysis of Cook’s Occupational Requirements

       Cook next argues that Prudential failed to consider his medical limitations in relation to his

ability to perform his specific job duties.      Prudential’s letter, however, explicitly noted its

consideration of this issue and concluded that “[b]ased on the medical records in [the] file, Mr. Cook

retained the capacity to perform his own sedentary level occupation as a Telephone Collector from

October 28, 2004 forward.” A.R. at 1030 (Page ID #1079) (emphasis added). Furthermore,

Prudential reached its conclusion after considering both Cook’s specific description of his job

requirements and the more generic “Collection Clerk” description. Although additional analysis

would have been desirable, Prudential’s analysis of this issue does not render its decision arbitrary

or capricious.

       3. Prudential’s Alleged Failure to Consider Other Evidence in the Record

       Cook’s final arguments relate to Prudential’s allegedly insufficient consideration of other

record evidence supporting Cook’s claim. First, Cook faults Prudential’s denial letter for doing little

more than citing the Social Security determination without evaluating the reasoning behind it.

       A plan administrator’s failure to consider an award of benefits by the Social Security

Administration (“SSA”) is not per se arbitrary, but it is nonetheless a consideration in the court’s

review. Glenn, 461 F.3d at 669. Cook’s case, however, is distinguishable from those in which

failure to consider the SSA’s determination played a role in undermining the plan administrator’s

decision-making process. Unlike this case, those prior cases mainly involve instances in which the

disability determinations of the SSA and the plan administrator were in conflict. See, e.g., Bennett,

514 F.3d at 553 (faulting the plan administrator for failing “to explain why it reached a conclusion

                                                  15
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


contrary to that of the SSA” (emphasis added)); Glenn, 461 F.3d at 669 (finding administrator’s

failure to consider the SSA’s total-disability determination a “significant factor”). Here, however,

Prudential and the SSA essentially reached the same conclusions concerning Cook’s capacity to

engage in sedentary work. The only discernable difference between the decisions was that the ALJ,

for unexplained reasons, found that Cook’s position at BankOne involved “light” level work, despite

Cook’s own characterization of the work as sedentary. The ALJ did not make a finding of total

disability, and instead determined only that there were no comparable sedentary-level jobs for Cook

to perform. Because the ALJ’s decision ultimately supports Cook’s ability to perform sedentary

work, Prudential’s failure to address it substantively is entitled to very little weight.

        Cook’s second argument, which maintains that Prudential failed to consider the opinions of

his treating physicians, suffers from similar deficiencies. A plan administrator’s unexplained

dismissal of the opinions of treating physicians clearly can lead to a finding that the plan

administrator’s decision was arbitrary or capricious. Glenn, 461 F.3d at 671. Although such

opinions are not entitled to special deference, a plan administrator “may not arbitrarily repudiate or

refuse to consider” them. Id. (citing Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834

(2003)).

        Admittedly, Prudential’s decision never addressed Dr. Bains’s letter, which opined that Cook

was completely disabled from any full-time work. Instead, Prudential relied almost entirely on the

opinions of its independent reviewers. Given that a plan administrator’s decision to give “greater

weight to a non-treating physician’s opinion for no apparent reason lends force to the conclusion that

[it] acted arbitrarily and capriciously,” Elliott, 473 F.3d at 620 (internal quotation marks omitted),

                                                  16
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


this omission weighs in Cook’s favor. Nevertheless, much of the administrative record consists of

objective medical evidence that supports Prudential’s conclusion that Cook was capable of

performing sedentary work. As discussed above, Prudential’s decision is also consistent with the

ALJ’s determination that Cook’s “residual functional capacity is diminished to sedentary work.”

A.R. at 161 (Page ID #210). Two pieces of evidence—Dr. Bains’s letter stating skepticism that

Cook could be employed at all and the most recent FCE, which suggests substantial physical

limitations—constitute the majority of the evidence in favor of Cook’s assertion of complete

disability, and the FCE is only partially supportive because of the confusion regarding the exertion

level required for Cook’s occupation. Although Cook places substantial significance on Dr.

Kellum’s opinion, Dr. Kellum’s stated restrictions relate only to the “use of [Cook’s] lower

extremities.” Id. at 474 (Page ID #523). The other two physician reviewers, Drs. Derrow and

Hinzman, though recognizing certain limitations on Cook’s ability to work, also support Prudential’s

decision finding Cook capable of sedentary work. Although we view Prudential’s cursory analysis

as somewhat troubling, we cannot conclude on these facts that the omission renders Prudential’s

decision arbitrary or capricious.

        “[C]omplete consensus is not required to establish a reasoned basis for an administrative

decision.” Univ. Hosps. of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 847 (6th Cir. 2000).

Instead, the plan administrator’s decision need only be “sufficiently grounded in reason and evidence

to satisfy the least demanding form of judicial review.” Id. (internal quotation marks omitted). To

be sure, Prudential’s decision letter is hardly a model of clarity, and at many points, its stated reasons

for denying Cook’s claims are unduly perfunctory. Even so, we simply cannot conclude from the

                                                   17
No. 11-3364, Cook v. Prudential Ins. Co. of Am.


evidence before us that the record compels—or even strongly supports—a different result. Because

Cook’s claim fails on the merits, we decline to address the timeliness issues raised in his brief.

                                        III. CONCLUSION

       As the district court correctly pointed out, the “record does not contain overwhelming

evidence of total disability, and, in fact (with the single exception of Dr. Bains), points strongly to

the conclusion that Mr. Cook can do a sedentary job.” R. 20 (Dist. Ct. Op. at 25) (Page ID #1288).

We agree. Accordingly, we AFFIRM the district court’s well-reasoned judgment in favor of

Prudential.




                                                  18